Case: 20-10072     Document: 00516203429         Page: 1     Date Filed: 02/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-10072                         February 15, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Timothy Lindsey,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:16-CV-514
                           USDC No. 4:09-CR-135-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Timothy Lindsey, federal prisoner # 15723-077, has appealed the
   district court’s judgment dismissing his successive motion under 28 U.S.C.
   § 2255 challenging his 180-month sentenced imposed under the Armed



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10072      Document: 00516203429           Page: 2    Date Filed: 02/15/2022




                                     No. 20-10072


   Career Criminal Act (ACCA). Previously, we granted Lindsey’s motion for
   authorization to file a successive § 2255 motion based on the holding of
   Johnson v. United States, 576 U.S. 591 (2015). We specified, however, that
   the grant was “tentative in that the district court must dismiss the § 2255
   motion without reaching the merits if it determines that Lindsey has failed to
   make the showing required to file such a motion.”
          Thereafter, Lindsey filed a successive § 2255 motion based on Johnson
   and Welch v. United States, 578 U.S. 120, 127-30 (2016). The Government
   asserted that Lindsey had failed to show that his motion relied on Johnson
   because his predicate Texas burglary convictions qualified as violent felonies
   under the ACCA’s enumerated-offense clause as, at the time of his
   sentencing in 2010, those convictions qualified as generic burglaries. The
   district court determined that it lacked jurisdiction because Lindsey had
   failed to demonstrate that it was more likely than not that the sentencing
   court relied on the ACCA’s residual clause when Lindsey was sentenced. See
   United States v. Clay, 921 F.3d 550, 554 (5th Cir. 2019); United States v. Wiese,
   896 F.3d 720, 726 (5th Cir. 2018).
          Lindsey asserts that a Texas burglary under Texas Penal Code
   § 30.02(a) is indivisible and is categorically broader than the enumerated
   offense of burglary. He concedes that this question is foreclosed by United
   States v. Herrold, 941 F.3d 173, 182 (5th Cir. 2019) (en banc), but he raises the
   issue to preserve it for further review. He moves this court to expand the
   certificate of appealability to include the merits and to find for him. The
   motion is DENIED. See id.; see also United States v. Wallace, 964 F.3d 386,




                                          2
Case: 20-10072       Document: 00516203429           Page: 3     Date Filed: 02/15/2022




                                      No. 20-10072


   389-90 (5th Cir.) (discussing and declining to limit Herrold), cert. denied, 141
   S. Ct. 910 (2020)1.
          Lindsey asserts that this court’s prefiling authorization satisfies the
   only statutory prerequisite for filing a second or successive § 2255 motion.
   He contends that the gatekeeping requirements of 28 U.S.C. §§ 2244(b) and
   2255(h) are non-jurisdictional. As will be discussed, this court held otherwise
   in Clay and Wiese. Under the rule of orderliness, one panel of this court may
   not overturn another panel’s decision absent an intervening change in the
   law. See Austin v. Davis, 876 F.3d 757, 778 (5th Cir. 2017).
          “A second or successive habeas application must meet strict
   procedural requirements before a district court can properly reach the merits
   of the application.” Wiese, 896 F.3d at 723; see §§ 2244(b), 2255(h). A
   prisoner pursuing a successive § 2255 motion must pass through two
   jurisdictional “gates” to have his motion heard on the merits. Wiese, 896
   F.3d at 723 (internal quotation marks and citation omitted). Lindsey has
   passed through the first gate by obtaining this court’s authorization to file a
   successive motion. See id. To pass through the second gate, Lindsey must
   prove that “it was more likely than not that he was sentenced under the
   residual clause.” Clay, 921 F.3d at 559. The district court determined that
   Lindsey had failed to meet that burden.
          Lindsey invokes United States v. Taylor, 873 F.3d 476, 482 (5th Cir.
   2017), which, he contends, was inconsistent with Wiese and Clay, and is
   controlling. This contention has been rejected previously. See United States
   v. Medina, 800 F. App’x 223, 225 n.2 (5th Cir.), cert. denied, 141 S. Ct. 1048



          1
             Unpublished opinions issued in or after 1996 “are not precedent” except in
   limited circumstances, 5th Cir. R. 47.5.4, but they “may be persuasive authority,”
   Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006).




                                            3
Case: 20-10072       Document: 00516203429          Page: 4    Date Filed: 02/15/2022




                                     No. 20-10072


   (2020); United States v. Hernandez, 779 F. App’x 195, 199 n.3 (5th Cir. 2019).
   While Medina and Hernandez are not binding, see 5th Cir. R. 47.5.4, they
   are persuasive authority, Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir.
   2006), and we choose to adopt them here. See Clay, 921 F.3d at 555 & 558
   n.3 (noting that this court declined in Taylor to establish a standard for
   determining whether the sentencing court relied improperly on the residual
   clause); Wiese, 896 F.3d at 720 (same); Taylor, 873 F.3d at 481.
            Lindsey asserts that, under 2010 law, the sentencing court could not
   determine that his habitation burglaries were enumerated burglaries without
   the state court records, which it did not have, and that the district court could
   not rely on the characterization of an offense in the presentence report when
   applying the prior conviction enhancement. These contentions are without
   merit.
            Under United States v. Constante, 544 F.3d 584, 587 (5th Cir. 2008),
   the sentencing court could have determined that Lindsey’s Texas burglary
   convictions qualified as enumerated burglaries under § 30.02(a)(1) or not at
   all. In Wiese, this court recognized that, in determining a sentencing court’s
   potential reliance on the residual clause, it could look at the sentencing record
   for direct evidence of the sentence, the relevant background legal
   environment, and the presentence report and other relevant materials before
   the district court. 896 F.3d at 725; see also Clay, 921 F.3d at 558. In this case
   the presentence report shows that three of Lindsey’s burglaries were generic
   burglaries under § 30.02(a)(1). In each prior case, the probation officer
   found, based on court disposition records, that Lindsey “intentionally . . . ,
   without the effective consent of the owner, entered a habitation with intent
   to commit theft.” Thus, contrary to Lindsey’s contention, the record
   reflects that the sentencing court did have access to the terms of the pertinent
   state documents.      We note that Lindsey asserted no objection to the
   probation officer’s findings.



                                          4
Case: 20-10072    Document: 00516203429           Page: 5    Date Filed: 02/15/2022




                                   No. 20-10072


         For the foregoing reasons, the district court did not err in holding that
   Lindsey failed to meet his burden of showing by a preponderance of the
   evidence that the sentencing court relied on the ACCA residual clause. See
   Clay, 921 F.3d at 559. The judgment is AFFIRMED.




                                         5